UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7912



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

         versus

JEFFREY PAT GADSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CR-90-99-HAR, CA-96-2333-HAR)


Submitted:   February 27, 1997            Decided:   March 13, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jeffrey Pat Gadson, Appellant Pro Se. Maury S. Epner, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders (1) de-

nying his motion filed under 28 U.S.C. § 2255 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214, in which he claimed that there is no

difference between "cocaine base" and "cocaine" for purposes of the

sentencing guidelines and (2) denying his motion to alter or amend

judgment pursuant to Fed. R. Civ. P. 59. Our review of the record

discloses no reversible error and no abuse of discretion. Accord-
ingly, we deny a certificate of appealability and dismiss the
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2